Citation Nr: 0932372	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial or staged rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	To be clarified.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that rating decision, the RO granted 
service connection for PTSD.  The Veteran's disagreement with 
the rating assigned led to this appeal.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.  At the 
time of the Board hearing, the record was held open for 30 
days to allow for the submission of additional evidence.  The 
Veteran submitted additional evidence during this time period 
and the 30 day time period has expired.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Prior to adjudication upon the merits, additional development 
is required.  See 38 C.F.R. § 19.9.

Preliminarily, the Board notes that the Veteran was 
represented by Disabled American Veterans during the June 
2009 Board hearing.  The most recent unrevoked VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative" lists a different organization as the 
Veteran's representative.  Upon remand, the AMC/RO should 
ensure that a properly executed VA Form 21-22 is of file for 
the Veteran's chosen representative.  See 38 C.F.R. § 20.602.

The Board also highlights that the RO issued a supplemental 
statement of the case in February 2004.  A substantial amount 
of evidence has been submitted since this time, to include 
evidence submitted at the time of the Board hearing and after 
the Board hearing.  The Veteran submitted waivers of initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ), the RO in this case.  There is, however, 
other evidence of record associated after the February 2004 
supplemental statement of the case, to include a December 
2005 VA psychiatric examiner that is not covered by these 
waivers.  Upon remand, the AMC/RO should consider the 
evidence submitted since the February 2004 supplemental 
statement of the case prior to the issuing of the 
supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304.

At the time of the Board hearing, the Veteran indicated that 
he may be hospitalized for the service-connected PTSD and the 
representative at the hearing requested that a new VA 
examination be provided.  Review of the claims file reveals 
that the last VA examination was provided in December 2005, 
and the examination was completed without benefit of claims 
file review.  Although there are more recent VA psychiatric 
records, the Board finds that a new, thorough VA examination 
will aid in the adjudication of this appeal.  Therefore, upon 
remand, the Veteran must be scheduled for such an 
examination.

The Veteran has indicated that he is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
claims file does not currently contain SSA administrative 
decision(s) or the underlying medical records SSA used in 
making any decision(s).  VA has a duty to seek these records.  
See 38 C.F.R. § 3.159(c); see Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the AMC/RO should 
contact SSA and obtain and associate with the claims file 
copies of the Veteran's records regarding SSA benefits, 
including any medical records in its possession.

Lastly, copies of all other outstanding records of treatment, 
VA and non-VA, received by the Veteran for the service-
connected PTSD, to include the record of any recent 
hospitalization for PTSD, should be obtained and made part of 
the claims file.  See 38 C.F.R. § 3.159(c)(1)(2).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that a properly executed VA 
Form 21-22 is of record for the 
Veteran's chosen representative.

2.  Copies of any outstanding records 
of treatment, VA and non-VA, received 
by the Veteran for his service-
connected PTSD should be obtained and 
made part of the claims file.

3.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) 
and the underlying medical records SSA 
used in making its decision(s).

4.  Schedule the Veteran for a 
comprehensive psychiatric examination for 
the purpose of determining the current 
severity of his PTSD.  The claims file 
should be sent to the examiner and the 
examiner should review the relevant 
evidence in the claims file.  Any tests 
deemed necessary should be accomplished.  
The clinician must assign a GAF score for 
the Veteran's PTSD.

5.  Thereafter, the Veteran's claim for 
an increased rating for PTSD must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the increased rating 
claim is not granted to the Veteran's 
satisfaction, the Veteran and his 
properly appointed representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).



